Exhibit 99.2 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE MAY 4, 2010 INVESTOR CONTACTS: MEDIA CONTACT: JEFFREY L. MOBLEY, CFA (405) 767-4763 jeff.mobley@chk.com JOHN J. KILGALLON (405) 935-4441 john.kilgallon@chk.com JIM GIPSON (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION REPORTS FINANCIAL RESULTS FOR THE 2 Company Reports 2010 First Quarter Net Income to Common Stockholders of $590 Million, or $0.92 per Fully Diluted Common Share, on Revenue of $2.8 Billion; Adjusted Net Income Available to Common Stockholders Was $524 Million, or $0.82 per Fully Diluted Common Share; Adjusted Ebitda of $1.3 Billion and Operating Cash Flow of $1.2 Billion Achieved Company Reports 2010 First Quarter Production of 2.586 Bcfe per Day, an Increase of 9% over 2009 First Quarter Production; Production Increases 19% Year-Over-Year Adjusted for Asset Sales; Production of Oil and Natural Gas Liquids Increases 35% Year-Over-Year Company Redirects Capital and Planned Operated Drilling Activity from Natural Gas Plays to Oil and Natural Gas Liquids Plays OKLAHOMA CITY, OKLAHOMA, MAY 4, 2010 – Chesapeake Energy Corporation (NYSE:CHK) today announced financial results for the 2010 first quarter.For the 2010 first quarter, Chesapeake reported net income to common stockholders of $590 million ($0.92 per fully diluted common share), operating cash flow of $1.166 billion (defined as cash flow from operating activities before changes in assets and liabilities) and ebitda of $1.441 billion (defined as net income before income taxes, interest expense, and depreciation, depletion and amortization) on revenue of $2.798 billion and production of 233 billion cubic feet of natural gas equivalent (bcfe). The company’s 2010 first quarter results include a realized natural gas and oil hedging gain of $399 million.The results also include various items that are typically not included in published estimates of the company’s financial results by certain securities analysts.Excluding the items detailed below, for the 2010 first quarter, Chesapeake reported adjusted net income to common stockholders of $524 million ($0.82 per fully diluted common share) and adjusted ebitda of $1.270 billion.The excluded items and their effects on 2010 first quarter reported results are detailed as follows: · a net non-cash unrealized after-tax mark-to-market gain of $209 million resulting from the company’s natural gas, oil and interest rate hedging programs; · a non-cash after-tax charge of $142 million related to the deconsolidation of the company’s midstream joint venture; and · a non-cash after-tax charge of $1 million on exchanges of certain of the company’s contingent convertible senior notes for shares of common stock. The various items described above do not materially affect the calculation of operating cash flow.A reconciliation of operating cash flow, ebitda, adjusted ebitda and adjusted net income to comparable financial measures calculated in accordance with generally accepted accounting principles is presented on pages 11 – 13 of this release. Key Operational and Financial Statistics Summarized The table below summarizes Chesapeake’s key results during the 2010 first quarter and compares them to results during the 2009 fourth quarter and the 2009 first quarter. Three Months Ended 3/31/10 12/31/09 3/31/09 Average daily production (in mmcfe) (a) Natural gas as % of total production 90 93 92 Natural gas production (in bcf) Average realized natural gas price ($/mcf) (b) Oil and natural gas liquids production (in mbbls) Average realized oil and natural gas liquids price ($/bbl) (b) Natural gas equivalent production (in bcfe) Natural gas equivalent realized price ($/mcfe) (b) Marketing, gathering and compression net margin($/mcfe) Service operations income ($/mcfe) Production expenses ($/mcfe) Production taxes ($/mcfe) General and administrative costs ($/mcfe) (c) Stock-based compensation ($/mcfe) DD&A of natural gas and oil properties ($/mcfe) D&A of other assets ($/mcfe) Interest expense ($/mcfe) (b) Operating cash flow ($ in millions) (d) Operating cash flow ($/mcfe) Adjusted ebitda ($ in millions) (e) Adjusted ebitda ($/mcfe) Net income (loss) to common stockholders ($ in millions) Earnings (loss) per share – assuming dilution ($) Adjusted net income to common stockholders ($ in millions) (f) Adjusted earnings per share – assuming dilution ($) (a) 2010 production reflects the sale of a 25% joint venture interest in the company’s Barnett Shale assets on January 25, 2010 (averaging approximately 155 mmcfe per day during the 2010 first quarter) and its sixth volumetric production payment transaction on February 5, 2010 (averaging approximately 14 mmcfe per day during the 2010 first quarter) (b) Includes the effects of realized gains (losses) from hedging, but does not include the effects of unrealized gains (losses) from hedging (c) Excludes expenses associated with non-cash stock-based compensation (d) Defined as cash flow provided by operating activities before changes in assets and liabilities (e) Defined as net income (loss) before income taxes, interest expense, and depreciation, depletion and amortization expense, as adjusted to remove the effects of certain items detailed on page 12 (f) Defined as net income (loss) available to common stockholders, as adjusted to remove the effects of certain items detailed on page 13. 2010 First Quarter Average Daily Production Increases 9% over 2009 First Quarter Production; Production Increases 19% Year-Over-Year Adjusted for Asset Sales; Oil and Natural Gas Liquids Production Increases 35% Year-Over-Year As announced on May 3, 2010, Chesapeake’s daily production for the 2010 first quarter averaged 2.586 bcfe, a decrease of 32 million cubic feet of natural gas equivalent (mmcfe), or 1%, below the 2.618 bcfe produced per day in the 2009 fourth quarter and an increase of 219 mmcfe, or 9%, over the 2.367 bcfe produced per day in the 2009 first quarter.Adjusted for 2010 first quarter asset sales of a 25% joint venture interest in the company’s Barnett Shale assets (averaging approximately 155 mmcfe per day of production during the 2010 first quarter) and the company’s sixth volumetric production payment transaction (averaging approximately 14 mmcfe per day during the 2010 first quarter), Chesapeake’s sequential and year-over-year daily production growth rates would have been 5% and 19%, respectively. Chesapeake’s average daily production of 2.586 bcfe for the 2010 first quarter consisted of 2.328 billion cubic feet of natural gas (bcf) and 43,011 barrels of oil and natural gas liquids (bbls).The company’s 2010 first quarter production of 232.8 bcfe was comprised of 209.6 bcf (90% on a natural gas equivalent basis) and 3.9 million barrels of oil and natural gas liquids (mmbbls) (10% on a natural gas equivalent basis).The company’s year-over-year growth rate of natural gas production was 7% and its year-over-year growth rate of oil and natural gas liquids production was 35%. Chesapeake anticipates reporting full-year production growth of approximately 8-10% in 2010 and 16-18% in 2011 and expects to increase its oil and natural gas liquids production to more than 100,000 bbls per day, or 15-20% of total production, by year-end 2012 through organic growth. Average Realized Prices, Hedging Results and Hedging Positions Detailed Average prices realized during the 2010 first quarter (including realized gains or losses from natural gas and oil derivatives, but excluding unrealized gains or losses on such derivatives) were $6.31 per thousand cubic feet (mcf) and $67.70 per bbl, for a realized natural gas equivalent price of $6.80 per thousand cubic feet of natural gas equivalent (mcfe).Realized gains from natural gas and oil hedging activities during the 2010 first quarter generated a $1.81 gain per mcf and a $5.11 gain per bbl for a 2010 first quarter realized hedging gain of $399 million, or $1.71 per mcfe.Excluding hedging activity, Chesapeake’s average realized pricing basis differentials to NYMEX during the 2010 first quarter were a negative $0.80 per mcf and a negative $16.12 per bbl. By comparison, average prices realized during the 2009 first quarter (including realized gains or losses from natural gas and oil derivatives, but excluding unrealized gains or losses on such derivatives) were $6.05 per mcf and $39.12 per bbl, for a realized natural gas equivalent price of $6.09 per mcfe.Realized gains from natural gas and oil hedging activities during the 2009 first quarter generated a $2.61 gain per mcf and a $3.13 gain per bbl for a 2009 first quarter realized hedging gain of $519 million, or $2.44 per mcfe.Excluding hedging activity, Chesapeake’s average realized pricing basis differentials to NYMEX during the 2009 first quarter were a negative $1.47 per mcf and a negative $7.09 per bbl. The following tables summarize Chesapeake’s 2010 and 2011 open hedge positions through swaps and collars as of May 4, 2010.Depending on changes in natural gas and oil futures markets and management’s view of underlying natural gas and oil supply and demand trends, Chesapeake may either increase or decrease its hedging positions at any time in the future without notice. Open Swap Positions as of May 4, 2010 Natural Gas Oil Year % Hedged $ NYMEX % Hedged $ NYMEX 55% 52% 16% 12% Open Natural Gas Collar Positions as of May 4, 2010 Average Floor Average Ceiling Year % Hedged $ NYMEX $ NYMEX 4% 1% As of April 30, 2010, Chesapeake’s natural gas and oil hedging positions with its 14 different counterparties had a positive mark-to-market value of approximately $265 million.The company’s natural gas and oil realized hedging gains for the first three months of 2010 were $399 million and since January 1, 2001 have been $4.8 billion. The company’s updated forecasts and hedging positions for 2010 and 2011 are attached to this release in an Outlook dated May 4, 2010, labeled as Schedule “A,” which begins on page 14.This Outlook has been changed from the Outlook dated February 17, 2010, attached as Schedule “B,” which begins on page 18, to reflect various updated information. Company Redirects Capital and Planned Operated Drilling Activity from Natural Gas Plays to Oil and Natural Gas Liquids Plays Due to recent low natural gas prices and ongoing success in the company’s liquids-rich plays, Chesapeake has revised its 2010 and 2011 drilling plans to redirect capital from its natural gas plays to its liquids-rich plays.In its natural gas shale plays, Chesapeake has reduced its previously planned 2010 peak of 120 operated rigs to approximately 106 rigs and its planned 2011 peak of 122 operated rigs to approximately 105 rigs.In total, the company has reduced its planned capital expenditures on natural gas-focused plays by approximately $300 million and $400 million in 2010 and 2011, 12% and 17%, respectively.The company plans to redirect this capital to accelerate drilling activity in its increasingly successful liquids-rich plays.In particular, Chesapeake plans to increase its drilling activity in its Granite Wash, Eagle Ford Shale, Anadarko Basin, Permian Basin and Rocky Mountain unconventional liquids-rich plays where it is currently drilling with 21 operated drilling rigs.Chesapeake has acquired approximately 1.9 million net acres of leasehold in these plays, and its goal is to achieve a 50-operated-rig drilling program in these plays within the next six to 12 months, which would lead to more rapid value creation from the company's liquids-rich assets.Chesapeake is exploring various alternatives to enable it to recover its leasehold expenditures and to fund accelerated drilling in these plays. Company Provides Update on Recently Completed and Pending Asset Monetizations In January 2010, Chesapeake completed its Barnett Shale joint venture with Total E&P USA, Inc., a wholly owned subsidiary of Total S.A. (NYSE:TOT; FP:FP), in which Total paid $800 million in cash at closing and agreed to pay $1.45 billion in drilling carries, of which approximately $450 million is expected to be received in 2010.In February 2010, the company completed its sixth volumetric production payment (VPP) for proceeds of $180 million, or $3.95 per mcfe of proved reserves.In March 2010, as part of its joint venture arrangement with Statoil (NYSE:STO: OSE:STL), Chesapeake sold approximately 50,000 net acres of leasehold in the Marcellus Shale for approximately $245 million to Statoil. Subsequent to the end of the 2010 first quarter, Chesapeake sold or has agreed to sell leasehold and producing assets for combined proceeds of approximately $750 million in three asset sale transactions and a VPP.The asset sale transactions, include $400 million of non-core producing assets in the Permian Basin and the Appalachian Basin with combined production of approximately 30 mmcfe per day and proved reserves of approximately 180 bcfe as well as certain non-core East Texas Haynesville Shale leasehold. In addition, Chesapeake anticipates completing its seventh VPP transaction in May 2010 on certain Chesapeake-operated long-lived oil and liquids-rich producing assets in the Permian Basin for proceeds of approximately $350 million, or approximately $8.75 per mcfe of proved reserves. The assets in the pending seventh VPP include proved reserves of approximately 40 bcfe and current net production of approximately 6 mmcf and 2,200 bbls per day. Conference Call Information A conference call to discuss this release of financial results and the company's release of its operational results issued on May 3, 2010 has been scheduled for Wednesday morning, May 5, 2010, at 10:00 a.m. EDT.The telephone number to access the conference call is913-312-0677 or toll-free 888-812-8589.The passcode for the call is 4406803.We encourage those who would like to participate in the call to dial the access number between 9:50 and 10:00 a.m. EDT.For those unable to participate in the conference call, a replay will be available for audio playback from 2:00 p.m. EDT on May 5, 2010 through midnight EDT on May 19, 2010.The number to access the conference call replay is 719-457-0820 or toll-free 888-203-1112.The passcode for the replay is 4406803.The conference call will also be webcast live on the Internet and can be accessed by going to Chesapeake’s website at www.chk.com in the “Events” subsection of the “Investors” section of the website.The webcast of the conference call will be available on Chesapeake’s website for one year. This press release and the accompanying Outlooks include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements give our current expectations or forecasts of future events.They include expected natural gas and oil production and future expenses, assumptions regarding future natural gas and oil prices, planned drilling activity, drilling and completion costs and anticipated asset sales, projected cash flow and liquidity, business strategy and other plans and objectives for future operations.Disclosures concerning the fair value of derivative contracts and their estimated contribution to our future results of operations are based upon market information as of a specific date.These market prices are subject to significant volatility.We caution you not to place undue reliance on our forward-looking statements, which speak only as of the date of this press release, and we undertake no obligation to update this information. Factors that could cause actual results to differ materially from expected results are described under “Risk Factors” in our 2009 Form 10-K filed with the U.S. Securities and Exchange Commission on March 1, 2010.These risk factors include the volatility of natural gas and oil prices; the limitations our level of indebtedness may have on our financial flexibility; declines in the values of our natural gas and oil properties resulting in ceiling test write-downs; the availability of capital on an economic basis, including planned asset monetization transactions, to fund reserve replacement costs; our ability to replace reserves and sustain production; uncertainties inherent in estimating quantities of natural gas and oil reserves and projecting future rates of production and the amount and timing of development expenditures; potential differences in our interpretations of new reserve disclosure rules and future SEC guidance; inability to generate profits or achieve targeted results in drilling and well operations; leasehold terms expiring before production can be established; hedging activities resulting in lower prices realized on natural gas and oil sales and the need to secure hedging liabilities; a reduced ability to borrow or raise additional capital as a result oflower natural gas and oil prices; drilling and operating risks, including potential environmental liabilities; legislative and regulatory changes adversely affecting our industry and our business; general economic conditions negatively impacting us and our business counterparties; transportation capacity constraints and interruptions that could adversely affect our cash flow; and adverse results in pending or future litigation. Our production forecasts are dependent upon many assumptions, including estimates of production decline rates from existing wells and the outcome of future drilling activity.Although we believe the expectations and forecasts reflected in these and other forward-looking statements are reasonable, we can give no assurance they will prove to have been correct.They can be affected by inaccurate assumptions or by known or unknown risks and uncertainties. Chesapeake Energy Corporation is the second-largest producer of natural gas and the most active driller of new wells in the U.S. Headquartered in Oklahoma City, the company's operations are focused on discovering and developing unconventional natural gas and oil fields onshore in the U.S. Chesapeake owns leading positions in the Barnett, Fayetteville, Haynesville, Marcellus, and Bossier natural gas shale plays and in the Eagle Ford, Granite Wash and various other unconventional oil plays. The company has also vertically integrated its operations and owns substantial midstream, compression, drilling and oilfield service assets. Further information is available at www.chk.com. CHESAPEAKE ENERGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS ($ in millions, except per-share and unit data) (unaudited) THREE MONTHS ENDED: March 31, March 31, $ $/mcfe $ $/mcfe REVENUES: Natural gas and oil sales Marketing, gathering and compression sales Service operations revenue 56 46 Total Revenues OPERATING COSTS: Production expenses Production taxes 48 23 General and administrative expenses 90 Marketing, gathering and compression expenses Service operations expense 49 40 Natural gas and oil depreciation, depletion and amortization Depreciation and amortization of other assets 50 57 Impairment of natural gas and oil properties and other assets — — Total Operating Costs INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSE): Other income (expense) 15 8 Interest expense 14 Impairment of investments — — Gain (loss) on exchanges of Chesapeake debt — — Total Other Income (Expense) INCOME (LOSS) BEFORE INCOME TAXES AND CUMULATIVE EFFECT OF ACCOUNTING CHANGE Income Tax Expense (Benefit): Current income taxes — Deferred income taxes Total Income Tax Expense(Benefit) INCOME (LOSS) BEFORE CUMULATIVE EFFECT OF ACCOUNTING CHANGE, NET OF TAX Cumulative effect of accounting change, net of tax — — NET INCOME (LOSS) Preferred stock dividends NET INCOME (LOSS) AVAILABLE TO CHESAPEAKE COMMON STOCKHOLDERS EARNINGS (LOSS) PER COMMON SHARE - BASIC: Income before cumulative effect of accounting change $ $ Cumulative effect of accounting change — $ $ EARNINGS (LOSS) PER COMMON SHARE – ASSUMING DILUTION: Income before cumulative effect of accounting change $ $ Cumulative effect of accounting change — $ $ WEIGHTED AVERAGE COMMON AND COMMON EQUIVALENT SHARES OUTSTANDING (in millions) Basic Assuming dilution CHESAPEAKE ENERGY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS ($ in millions) (unaudited) March 31, December 31, Cash and cash equivalents $ $ Other current assets Total Current Assets Property and equipment (net) Other assets Total Assets $ $ Current liabilities $ $ Long-term debt, net (a) Asset retirement obligation Other long-term liabilities Deferred tax liability Total Liabilities Chesapeake Stockholders’ Equity Noncontrolling interest — Total equity Total Liabilities & Equity $ $ Common Shares Outstanding (in millions) CHESAPEAKE ENERGY CORPORATION CAPITALIZATION ($ in millions) (unaudited) March 31, % of Total Book December 31, % of Total Book Capitalization 2009 (a) Capitalization Total debt, net of cash (a) $ 49% $ 49% Chesapeake stockholders' equity 51% 47% Noncontrolling interest (b) — — 4% Total $ 100% $ 100% (a) At March 31, 2010, includes $1.872 billion of combined borrowings under the company’s $3.5 billion revolving bank credit facility and the company’s $250 million midstream revolving bank credit facility.At March 31, 2010, the company had $1.837 billion of additional borrowing capacity under these two revolving bank credit facilities. (b) Effective January 1, 2010, we no longer consolidate the company’s midstream joint venture and consequently no longer report a noncontrolling interest related to this investment. CHESAPEAKE ENERGY CORPORATION SUPPLEMENTAL DATA – NATURAL GAS AND OIL SALES AND INTEREST EXPENSE (unaudited) THREE MONTHS ENDED: March 31, 2010 March 31, Natural Gas and Oil Sales ($ in millions): Natural gas sales $ $ Natural gas derivatives – realized gains (losses) Natural gas derivatives – unrealized gains (losses) 68 Total Natural Gas Sales Oil sales Oil derivatives – realized gains (losses) 20 9 Oil derivatives – unrealized gains (losses) 32 Total Oil Sales Total Natural Gas and Oil Sales $ $ Average Sales Price – excluding gains (losses) onderivatives: Natural gas ($ per mcf) $ $ Oil ($ per bbl) $ $ Natural gas equivalent ($ per mcfe) $ $ Average Sales Price – excluding unrealized gains (losses) on derivatives: Natural gas ($ per mcf) $ $ Oil ($ per bbl) $ $ Natural gas equivalent ($ per mcfe) $ $ Interest Expense (Income) ($ in millions): Interest $ 55 $ 38 Derivatives – realized (gains) losses Derivatives – unrealized (gains) losses Total Interest Expense $ 25 $ CHESAPEAKE ENERGY CORPORATION CONDENSED CONSOLIDATED CASH FLOW DATA ($ in millions) (unaudited) March 31, March 31, THREE MONTHS ENDED: Beginning cash $ $ Cash provided by operating activities $ $ Cash (used in) provided by investing activities: Exploration and development of natural gas and oil properties $ $ Acquisitions of natural gas and oil companies, proved and unproved properties and leasehold, net of cash acquired (968 ) (413) Proceeds from divestitures of proved and unproved properties, leasehold and VPPs — Additions to other property and equipment (279) (667) Additions to investments (6) (8) Proceeds from sale of compressors — 68 Proceeds from sale of other assets 56 — Deposits for divestitures 21 — Other 20 — Total cash (used in) investing activities $ $ Cash provided by (used in) financing activities $
